Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-25 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 and 21, drawn to a method of increasing water use efficiency in a plant comprising introducing a nucleic acid to inhibit PK220 and selecting plants with increased water use efficiency, classified in C12N 15/8218.

II. Claims 6-10 and 22, drawn to a method of producing a drought tolerant plant comprising introducing a nucleic acid to inhibit PK220 and selecting plants with increased drought tolerance, classified in C12N 15/8273.

III. Claims 11-15 and 23, drawn to a method of producing a cold stress tolerance plant comprising introducing a nucleic acid to inhibit PK220 and selecting plants with increased cold stress tolerance, classified in C12N 15/8271.

IV. Claims 16-20 and 24, drawn to a method of producing a plant tolerant to low nitrogen conditions comprising introducing a nucleic acid to inhibit PK220 and selecting plants with increased tolerance to low nitrogen conditions, classified in C12N 15/8279.

V. Claim 25, drawn to a method of modifying a plant genome comprising introducing a nucleic acid molecule to introduce a mutation into the PK220 gene, classified in C12N 15/102.

The inventions are independent or distinct, each from the other because:
Inventions I-IV are directed to related methods whereby PK220 gene expression is inhibited (i.e., similar processes). The related inventions are distinct if: (1) the 
In the instant case, the inventions as claimed because they have different effects (i.e., increasing WUE versus drought tolerance versus increased nitrogen tolerance, etc.), do not overlap in scope as these are different results from inhibiting PK220 expression, and are not obvious variants (i.e., it is not obvious to select for the different phenotypes based on PK220 inhibition).  Invention V is independent and distinct because it is a completely different method requiring mutating the PK220 gene.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries: see above).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/           Primary Examiner, Art Unit 1662